Citation Nr: 0926534	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  00-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional disability claimed to be due to VA medical 
treatment.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.

Procedural history 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO) which denied the Veteran's claim of 
entitlement to VA compensation benefits under the provisions 
of 38 U.S.C. § 1151.

The Veteran testified at a hearing held at the RO before a 
Decision Review Officer in May 2000, a transcript of which 
has been associated with the Veteran's claims file.

In August 2001, the Board requested an opinion from an 
independent medical expert in internal medicine who is not an 
employee of the VA.  In November 2001, the Board received the 
opinion.  In April 2002, the Board denied the Veteran's 
claim.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  In a July 2006 
Order, the Court set aside the Board's decision and remanded 
the matter for further development.  The Secretary of VA 
appealed the Court's Order to the United States Court of 
Appeals for the Federal Circuit.  In December 2007, the 
Federal Circuit granted the Secretary's motion to vacate the 
Court's order and remand for further proceedings.  In an 
October 2008 memorandum decision, the Court again set aside 
the Board's decision and remanded the matter for further 
development.

The Veteran's claims folder has been returned to the Board 
for further appellate proceedings.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.



Subsequent claim, same issue

In a February 2007 rating decision, the RO denied the 
reopening of the claim under 38 U.S.C. § 1151.  In April 
2007, the Veteran filed a Notice of Disagreement (NOD) as to 
that rating decision.  However, since the April 2002 Board 
decision denying compensation under 38 U.S.C. § 1151 has been 
vacated by the Court, the previous denial is not a final 
decision.  The NOD with the February 2007 rating decision is 
rendered moot.  

Issues not on appeal

In a February 2004 rating decision, a rating in excess of 20 
percent for varicose veins of the right leg was denied.  
Also, an increased (compensable) rating for residual scars 
from a gunshot wound to the right leg was denied.  The 
Veteran did not express disagreement with those denials.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

In an August 2004 rating decision, a 10 percent disability 
rating for varicose veins of the left leg was assigned 
effective February 27, 2003.  The Veteran did not express 
disagreement with the disability rating or the effective 
date.  

Also in the August 2004 rating decision, service connection 
was denied for a gunshot wound scar of the left leg.  In 
October 2004, the Veteran filed a NOD as to that 
determination.  In an April 2006 rating decision, service 
connection was granted for residual scar of the left leg from 
a gunshot wound and a zero percent disability rating was 
assigned effective October 24, 1946.  The Veteran has not 
expressed disagreement with the disability rating or 
effective date.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].  Therefore, this matter has been resolved and is 
not in appellate status.


REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further procedural and 
evidentiary development.

Reasons for remand

The nature of the claim

The Veteran has claimed, though various statements, an array 
of disabilities that he appears to contend are related to 
taking nifedipine and felodipine.  

It is not clear what disability or disabilities the Veteran 
is currently claiming are related to the VA prescribing 
nifedipine and felodipine.  This matter needs to be resolved 
before further development is undertaken.

VA treatment records

The Veteran testified that VA first prescribed nifedipine in 
1992 at the VA Medical Center in Long Beach, California.  
Complete treatment records from 1992 to the present need to 
be obtained from that facility.

VA examination and opinion

After it is determined what disabilities the Veteran is 
claiming, a VA examination and medical opinion are necessary 
to determine whether the Veteran has any disability which is 
related to taking nifedipine and felodipine and if so is such 
related to VA medical treatment.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the Veteran.  He 
must state with specificity the 
disability or disabilities for which he 
is seeking benefits under 38 U.S.C. 
§ 1151.  VBA should also ask the Veteran 
to submit or identify post-January 2007 
medical evidence regarding all such 
claimed disabilities.  VBA should 
undertake any additional development it 
deems necessary to obtain current medical 
evidence regarding any such claimed 
disabilities.

2.  VBA should obtain all treatment 
records from the VA medical center in 
Long Beach, California not already of 
record from 1992 to the present.  All 
such records should be associated with 
the Veteran's claims file.

3.  VBA should then schedule the Veteran 
for an examination to determine the 
existence and etiology of any claimed 
disability or disabilities.  After 
examination of the Veteran and review of 
all pertinent medical records, the 
examiner should determine whether the 
claimed disability or disabilities in 
fact exist.  For each current claimed 
disability that is diagnosed, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that the Veteran's current claimed 
disability is an additional disability 
caused or permanently aggravated by 
taking nifedipine from 1992 to November 
1994 or by taking felodipine from 
November 1994 to June 1996.  

As to any additional disability 
identified, the examiner should provide 
an opinion as to whether it is as least 
as likely as not that any such additional 
disability was proximately caused by (1) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
prescribing nifedipine or felodipine; or 
(2) an event not reasonably foreseeable.  
The report of the examination should be 
associated with the Veteran's VA claims 
folder. 

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the Veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The Veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

